DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the interface between the first of the half clamps and the second of the half clamps is a threaded stud configuration” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 appears to be inaccurate to what is disclosed. The claim recites that “the interface between the first of the half clamps and the second of the half clamps is a threaded stud configuration”. However, threaded studs 113 are used to connect each clamp half (103, 104) to the housing (105), not to connect each clamp half. Further, this is what is shown in the drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4-6, 9, 10, and 13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jardine (USP 5,037,141).
In regards to claim 4, Jardine discloses an arrangement, comprising:
 a main housing (10) with an aperture (central bore), 
two half clamps (14), wherein a first of the half clamps is configured to interface with a second of the half clamps (shown in fig. 2); 
a clamp ring (12) with a clamp surface (exterior surface); and 
a pair of wedges (18), wherein at least a portion of the pair of wedges is configured to interface with the clamp surface (shown in fig.2).
In regards to claim 5, Jardine further discloses the interface between the first of the half clamps and the second of the half clamps is a threaded stud (15) configuration.
In regards to claim 6, Jardine further discloses the interface is further configured with at least one nut arrangement (17).
In regards to claim 9, Jardine further discloses the clamp ring is configured to interface on an inside surface with a liner (fig. 2 shows this capability. It is noted that the liner is not a required structural element of the claim, but rather recited functionally).
In regards to claim 10, Jardine further discloses at least two studs (15), wherein the clamp ring is configured with a first series of holes (at 16) to accept a first end of the at least two studs and the main housing is configured with a second series of holes (at 11) to accept a second end of the at least two studs.
In regards to claim 13, Jardine further discloses each of the pair of wedges has a tapered face (20).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 8, 11, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jardine as applied to claim 4 above.
In regards to claim 7, Jardine discloses the arrangement of claim 6 but does not disclose at least one washer arrangement.
The examiner is taking official notice that it is well-known in the art to use washers with bolt and nut arrangements. 
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the arrangement of Jardine with a washer arrangement in order to distribute the load from the nut/bolt head over a wider area. 
In regards to claim 8, Jardine discloses the claimed invention except for making the arrangement from stainless-steel.  It would have been obvious to one having ordinary skill in the art to modify Jardine by the arrangement from stainless steel due to its strength, corrosion resistance, etc., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  
In regards to claims 11 and 12, Jardine discloses the arrangement of claim 10 but does not disclose the first and second series of holes being threaded.
The examiner is taking official notice that it is well-known in the art to use threaded holes with bolt and nut arrangements.
It would have been obvious to one of ordinary skill in the art to provide the arrangement of Jardine with the first and second series of holes being threaded, in order to ensure the bolt and nut arrangement stays in the desired orientation. 
In regards to claims 14 and 15, Jardine discloses the arrangement of claim 4 but does not disclose the clamp ring configured with at least two tapers
The examiner is taking official notice that it is well-known in the art to use tapered surfaces on rings.
It would have been obvious to one of ordinary skill in the art to provide the arrangement of Jardine with a clamp ring having at least two tapers in order to provide a better connection surface for the wedge members, thus creating a stronger connection between the two parts.

Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a method of establishing a connection to a piping system comprising all limitations of the claims.
Jardine discloses most limitations of the claims as shown above, but does not show or suggest the liner having a raised shoulder contacting the clamp collar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/23/2022